Exhibit AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE - - GROSS (DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS) 1.Basic Provisions ("Basic Provisions"). 1.1Parties: This Lease ("Lease"), dated for reference purposes onlyJune 18, 2009 is made by and betweenCNH, LLC, a California limited liability company ("Lessor") and Biomerica, Inc., a Delaware corporation ("Lessee"), (collectively the "Parties," or individually a "Party"). 1.2Premises: That certain real property, including all improvements therein or to be provided by Lessor under the terms of this Lease, and commonly known as17571 Von Karman Ave, Irvine located in the County ofOrange, State ofCalifornia and generally described as (describe briefly the nature of the property and, if applicable, the "Project", if the property is located within a Project) A freestanding industrial building of approximately 21,011 square feet (the 'Building') as depicted on Exhibit A ("Premises"). (See also Paragraph 2) 1.3Term:7 years and-0- months ("Original Term") commencing September 1, 2009 ("Commencement Date") and ending August 31, 2016("Expiration Date"). (See also Paragraph 3) 1.4Early Possession:N/A("Early Possession Date"). (See also Paragraphs 3.2 and 3.3) 1.5Base
